Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed November 29, 2021 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged. Claims 1, 6, 7, and 10 have been amended.  Claims 4, 5, 8, and 9 have been cancelled.  Claims 20-25 have been added.  Claims 11-13, 15-17, and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-3, 6, 7, 10-13, 15-17, and 19-25 are pending.  Claims 1-3, 6, 7, 10, and 20-25 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 4, 5, 8, and 9 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Lackey et al. (Covance: Laboratory Corporation of America (CYTO 2015)), is hereby, withdrawn.

6.	In light of Applicant’s amendment and arguments, the rejection of claims 7 and 10 under 35 U.S.C. 103 as being unpatentable over Fessas et al. (Seminars in Oncology 44: 136-140 (June 2, 2017)) in view of Rosenberg et al. (Cancer Immunol Immunother 64 (10): 1287-1293 (October 2015)) and Boguslaski et al. (U.S. Patent 5,420,016), is hereby, withdrawn.
7.	In light of Applicant’s amendment and arguments, the rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Lackey et al. (Covance: Laboratory Corporation of America (CYTO 2015)) or Purvis et al. (US Patent 8,828,671) in view of Fessas et al. (Seminars in Oncology 44: 136-140 (June 2, 2017)) and Rosenberg et al. (Cancer Immunol Immunother 64 (10): 1287-1293 (October 2015)), is hereby, withdrawn.

Priority
8.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/JP2018/029390 filed 08/06/2018, is August 7, 2017 which is the filing date of Foreign Application JAPAN 2017-152735 from which the benefit of foreign priority is claimed. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-3, 7, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lackey et al. (Assessment of Receptor Occupancy by Flow Cytometry: A Powerful Toll in Therapeutic Discovery. Covance: Laboratory Corporation of America (CYTO 2015)) or Purvis et al. (US Patent 8,828,671) in view of Sheng et al. (Clinical Pharmacology Considerations for the Development of Immune Checkpoint Inhibitors. The Journal of Clinical Pharmacology 25 (S10): S26-S42 (April 22, 2017)).
Lackey et al. teach a method of measuring receptor (target cell surface protein) occupancy rate (by quantitative assessment) of a first specific binding substance (SBS: first antibody) in a cell population using flow cytometry in monoclonal antibody-based 
The receptor occupancy rate is a percentage value calculated by Expression (1) which is based on the ratio of free target receptors (# cells bound to second SBS) versus total target receptors (# cells bound to third SBS)) x 100, as set forth in claim 1:
(1- (# cells bound to second SBS) / (# cells bound to third SBS)) x 100 = Occupancy rate (%) of the first SBS (1) (right column).
Lackey et al. specifically point out that appropriate choices of antibody clones (second SBS and third SBS) to the therapeutic antibody and reagents are an important consideration for receptor occupancy rate measurements and assay development (right column).

The occupancy (saturation) rate is a percentage value calculated by Expression (1) which is based on the ratio of free drug-target site (# cells bound to second antibody) versus total drug-target site (# cells bound to third antibody)) x 100 ((col. 4, lines 54-58), as set forth in claim 1:

Lackey et al. and Purvis et al. differ from the instant invention in failing to teach that the target cell surface protein is human programmed death-1 (human PD-1); and the first SBS is anti-human programmed death-1 (anti-human PD-1) antibody, which is an immune checkpoint inhibitor.
Sheng et al. provide that immune checkpoint inhibitors as immune-oncology agents have pharmacological features shown to be necessary to support the discovery, development, progression, and approval of future therapeutic drugs of the same class of immune checkpoint inhibitors or immunomodulatory monoclonal antibodies (mAbs) that target two immune checkpoint pathways; specifically, human programmed death-1 (human PD-1). These immune checkpoint inhibitors (T-cell checkpoint inhibitors) are anti-human PD-1 mAb inhibitors or antibodies including nivolumab or pembrolizumab (Abstract; page S27). According to Sheng et al., the pharmacokinetics of these approved immune checkpoint inhibitors is similar to endogenous IgG; hence, drug-target or drug-receptor binding affinity and association-dissociation play an important role in the distribution of these immune-oncology agents (p. S30, right col.). Additionally, the immune checkpoint inhibitors display a modest interpatient variability in pharmacokinetic (PK) studies and population PK is used to identify intrinsic and extrinsic covariates that explains part of the observed variability. Therefore, quantitative systems pharmacology model can assist in exploring biological factors influencing patient’s immune-response to provide insight in predicting a first or best in class profile to optimize the dose and schedule of immune-oncology treatment  (p. S33, left col.).  
.

10.	Claims 6, 10, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lackey et al. (Assessment of Receptor Occupancy by Flow Cytometry: A Powerful Toll in Therapeutic Discovery. Covance: Laboratory Corporation of America (CYTO 2015)) or Purvis et al. (US Patent 8,828,671) in view of Sheng et al. Sheng et al. (The Journal of Clinical Pharmacology 25 (S10): S26-S42 (April 22, 2017)) as applied to claims as applied to claims 1, 7, 20, and 23, and in further view of Fessas et al. (A molecular and preclinical comparison of the PD-1-targeted T-cell checkpoint inhibitors nivolumab and pembrolizumab. Seminars in Oncology 44: 136-140 (June 2, 2017)) and Rosenberg et al. (Novel strategies for inhibiting PD-1 pathway mediated immune suppression which simultaneously delivering activating signals to tumor-reactive T cells. Cancer Immunol Immunother 64 (10): 1287-1293 (October 2015)).

Fessas et al. specifically teach that immune T-cell checkpoint inhibition has a profound impact on cancer and programmed cell death protein PD-1- targeted mAbs nivolumab and pembrolizumab (immune T-cell checkpoint inhibitors) (Abstract). Fessas et al. show having measured and determined the receptor occupancy rate (RO) for nivolumab and pembrolizumab in page 138, right column to page 139. 
Rosenberg et al. teach that PD-1 has significant efficacy in clinical trials as a monotherapy or in combination with other checkpoint inhibitors (p. 4, 2nd full ¶).  Rosenberg et al. taught mAb clone EH12.2H7 and mAb clone MIH4 as known anti-human PD-1 mAbs or immune Tcell checkpoint inhibitors (p. 4, 2nd full ¶).
It would have been obvious to one or ordinary skill in the art before the filing date of the instant invention to incorporate the nivolumab or pembrolizumab as taught by Fessas and clone EH12.2H7 and clone MIH4 as taught by Rosenberg into the method of measuring occupancy rate of therapeutic drug antibodies as taught by Lackey or Purvis as modified by Sheng because both Purvis and Lackey taught that the method, when properly designed and implemented serves as a powerful tool in both pharmacodynamic and pharmacokinetic assessment of therapeutic drugs, including immune checkpoint inhibitors for PD-1 as taught by Sheng and specifically nivolumab and pembrolizumab taught by Fessas and mAb clone EH12.2H7 and mAb clone MIH4 .	

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-3, 6, 7, and 10 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the arguments do not apply to the combination of references being used in the current rejection.

12.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 16, 2022